Name: Council Regulation (EEC) No 2001/85 of 16 July 1985 amending Regulation (EEC) No 1943/81 on a common measure to improve the processing and marketing conditions in the cattlefeed sector in Northern Ireland
 Type: Regulation
 Subject Matter: European construction;  regions of EU Member States;  agricultural policy;  agricultural activity
 Date Published: nan

 20 . 7. 85 Official Journal of the European Communities No L 188/11 COUNCIL REGULATION (EEC) No 2001/85 of 16 July 1985 amending Regulation (EEC) No 1943/81 on a common measure to improve the processing and marketing conditions in the cattlefeed sector in Northern Ireland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas the agricultural production sectors which depend on animal feed continue to be of vital im ­ portance for the agricultural economy of Northern Ireland ; Whereas Article 7 ( 1 ) and (2) of Regulation (EEC) No 1943/81 (3) specify an estimated time required for carrying out the common measure of four years begin ­ ning on 1 January 1981 , and an estimated cost of this measure of six million ECU ; Whereas the serious problems of the agricultural production sectors in Northern Ireland depending on animal feed have been solved only in part by the said common measure ; whereas an appropriate extension of the time envisaged for the said measure is necessary and the estimated cost requires a corresponding revi ­ sion ; Whereas Article 6 (2) of Regulation (EEC) No 1943/81 provides that projects which receive aid under Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (4), as last amended by Regulation (EEC) No 1 932/84 0, or which may receive Community aid under other common measures shall not fall within the scope of Regulation (EEC) No 1943/81 ; whereas, during the period of extension of the said Regulation, projects which may receive aid under Regulation (EEC) No 355/77 should also be excluded from aid within the scope of Regulation (EEC) No 1943/81 , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1943/81 is hereby amended as follows : 1 . Article 6 (2) is replaced by the following : '2. Projects which may receive Community aid under Regulation (EEC) No 355/77 (') or under other common measures within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729/70 shall not fall within the scope of this Regulation.' 2. Article 7 ( 1 ) and (2) are replaced by the following : 4 1 . The estimated time required for carrying out the common measure shall be seven years as from 1 January 1981 . 2. The estimated cost of the common measure financed for the period 1 January 1981 to 31 December 1987 shall be 10,5 million ECU.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1985. For the Council The President M. FISCHBACH (') OJ No C 149, 19 . 6. 1985, p. 5 . (2) Opinion delivered on 12 July 1985 (not yet published in the Official Journal). H OT No L 197, 20 . 7 . 1981 , p. 23 . O OJ No L 51 , 23 . 2. 1977, p . 1 . Is) OJ No L 180, 7 . 7 . 1984, p. 1 .